Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 1 of 27 PageID #: 3195
  


      UNITED STATES DISTRICT COURT DISTRICT OF RHODE ISLAND

  UNITED STATES OF AMERICA
       Plaintiff

         v.                                             C.A. Nos. 14-175; 13-442

  STATE OF RHODE ISLAND and
  CITY OF PROVIDENCE
        Defendants


      COURT MONITOR’S FOURTH REPORT ON THE STATE OF RHODE ISLAND’S
  RESPONSE TO THE ORDER OF COMPLIANCE WITH OUTSTANDING INTERIM
          SETTLEMENT AGREEMENT REQUIREMENTS FILED JUNE 23, 2017
                                      Issued: October 29, 2018
  I.    Introduction


  This fourth report examines the State of Rhode Island’s progress on meeting the performance
  requirements specified by the Court’s Order issued on June 23, 2017 and relevant sections of the
  Interim Settlement Agreement (ISA) and Consent Decree. This report updates the Court
  Monitor’s Third Review of State Activities in Response to the Order of Compliance with Outstanding
  Interim Settlement Agreement Requirements issued by the Monitor on April 6, 2018. It reviews and
  evaluates the progress made by the State and the City of Providence Public Schools relative to
  the completion of actions and activities included in previous compliance reports issued by the
  Court Monitor relative to the Court’s Order issued on June 23, 2017.


  Information on the State’s compliance with key ISA provisions and benchmarks was gathered
  through regularly scheduled conference calls with the State’s Consent Decree Coordinator and
  staff from the Division of Developmental Disabilities (DDD) and the Department of Behavioral
  Health Developmental Disabilities and Hospitals (BHDDH), the Office of Rehabilitative
  Services (ORS), the Rhode Island Department of Education (RIDE), the City of Providence
  Public Schools Department (PPSD) and the U.S. Department of Justice (DOJ). Data and
  materials were received from the Quarterly Progress Reports submitted by the State for the
  calendar quarter ending June 30, 2018 and by the City of Providence Public Schools for the



  
 Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 2 of 27 PageID #: 3196
       

       quarter ending August 30, 2018. Additional information was drawn from direct conversations
       with DDD and ORS staff and email correspondence with State and City of Providence officials
       regarding progress on meeting the provisions of the Court’s Order. The Court Monitor
       additionally gathered information through two site visits. The first included meetings with state
       agency department heads and the executive directors and key staff of 16 provider agency to
       discuss systems change relative to the organization and delivery of integrated day services
       consistent with the requirements of the Consent Decree and the ISA. The second site visit,
       held during October 2-3, 2018 reviewed career development planning and the services received
       by a sample of TTP and Birch Target Population members and related documentation. The
       assessment of progress also reviewed documentation provided by DDD in advance of the
       State’s upcoming quarterly report to the Monitor for the period ending September 30, 2018
       which will be submitted on October 31, 2018.


II.       Progress Review


       The State has made significant progress on achieving ISA and Consent Decree related
       provisions and benchmarks during the past two calendar quarters. In addition to the specific
       accomplishments outlined below, DDD, in collaboration with the Sherlock Center’s Conversion
       Institute (CI), ORS, and providers who offered sheltered workshop placements, have
       successfully transitioned all sheltered workshops programs to alternative services or closure.
       The last sheltered workshop was successfully closed during the reporting quarter ending June
       30, 2018.


       The State also is demonstrating its commitment to integrated employment through its
       collaboration with the Department of Labor and Training in the significant expansion of a
       Pathways Partnership including five projects that will enroll 127 Rhode Islanders with
       intellectual and/or developmental disabilities leading to competitive employment for a
       minimum of 77 Rhode Islanders with IDD. The partnership will involve up to 11 service
       provider partners and two IDD stakeholder organization partners (RI Developmental
       Disabilities Council and the Sherlock Center on Disabilities at Rhode Island College). The five
       projects will establish a CVS training center, a self- employment incubator, expanded access to
       supported employment through a provider collaboration, a partnership between a RI-based



                                                                                                        =
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 3 of 27 PageID #: 3197
  

  small manufacturing business and a I/DD service provider, and enhanced technical assistance
  from the RI-based Business Innovation Factory


  The City of Providence Public Schools continues to meet performance benchmarks and
  requirements across virtually all provisions of the Interim Settlement Agreement, establishing
  effective and appropriate mechanisms for achieving and maintaining ongoing compliance in
  key areas of the Agreement relative to person-centered career development planning, transition
  planning for youth, supported employment services, trial work experiences, the provision of
  professional development and in other areas of the Agreement.


  A. Interim Settlement Agreement Provisions Applicable to Both the State and Providence
      Public Schools


  1. Career Development Planning. Ref: ISA §VII(4)&(5)(a)-(c); Court Order §I(2).


      a. PPSD-Birch. During the past year, the Providence Public School District (PPSD) has
         made significant progress on ensuring that all members of the Birch Target Population
         annually receive a career development plan based on a person-centered asset-based
         assessment model such as MAPS or PATH. Data reported by PPSD and reviewed by the

                                                    
                        
  ! " 
                                                                         !#    "
                                            	!!   !             
                                            !  !  !  ! 
                                                     
          
                                               
                                                 
                                         
          

                                   	


         Monitor for the quarters ending November 2017, February, 2018, June, 2018 and August
         2018 reveal that PPSD has met the requirements for career development planning set
         forth in ISA §VII(5)(a)-(c) on an ongoing basis since November 2017. Furthermore, PPSD
         has met the requirements for the use of a MAPS style asset-based planning tool since
         February 2018 (See Table 1). A review of a sample of academic files of Birch Transition



                                                                                                                             >
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 4 of 27 PageID #: 3198
  

         Target Population members conducted by the Monitor in October 2018 found that career
         development plans were person-centered and met the requirements outlined by ISA
         §VII.


         Assessment: Requirement Met



      b. State - DDD and ORS. Career development planning for members of the Birch Look
         Back Target Population and the TTP Target Population has significantly improved over
         the past year. DDD and ORS have worked with provider agencies to ensure that career
         development plans are complete and up to date for ISA target population members.
         Both state agencies have reviewed provider organization career development planning
         processes on site and are providing ongoing technical assistance and training to improve
         the number and quality of the plans that are developed and implemented. DDD
         contracted with the Sherlock Center at Rhode Island College to develop an excellent
         Person-Centered Thinking Guide which is being used to provide detailed person-
         centered training, technical assistance and support to provider organizations serving
         this population. During the past quarter, DDD has furnished oversight and technical
         assistance to ESRI/CWS and other agencies to improve the alignment of plans with the
         services being received and to rewrite plans that are determined to be inadequate. This
         quarter was focused on strengthening State-provided guidance and tools that providers
         are using in order to ensure quality and to effect system change in this area. As a result,
         improvements are evident in both the numbers of career development plans being
         written and the quality of those plans.


         Numbers of Plans. The Court Monitor’s report filed on September 7, 2017, for example,
         noted that career development plans were in place for only 37 of 89 (42%) members of
         the TTP Target Population. Data reported by DDD on the status of career development
         planning for this population as of June 30, 2018 indicates a significant improvement
         during this period in the numbers of plans being written. Acceptable career
         development plans were found to be in place for 94% or 77 of 89 individuals (See Table 2
         below). A review of ISPs and CDPs for a sample of TTP and Birch Target Population
         members receiving adult services conducted by the Court Monitor and an independent



                                                                                                      ?
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 5 of 27 PageID #: 3199
  

        consultant on October 2nd and 3rd 2018 found that both documents had been completed
        and were in place for each of the individuals selected.


        Plan Quality. DDD is revising its individual support planning (ISP) format to strengthen
        the use of person-centered planning guidelines in developing a whole life plan that
        includes the preparation of a comprehensive ISP/CDP/Plan of Care. The Division has
        shared a variety of plan templates with providers and plan writers that can be altered to
        encourage flexibility and greater person centeredness. During a review of provider
        agencies conducted by the Court Monitor in August 2018, providers gave positive
        feedback on the new person-centered planning process and the training being furnished
        by the Sherlock Center and DDD.


        Although person-                                        2
        centered thinking      &&'%!$&!"'&! 
$%-$$(!" & %*
                                                    $!($ *! 	' 30+2017
        training is
                                               !&                   !&                    !&    ;
        expanding and            *        % "& "& &&   "&
                             	3          @B        @>            <                       >  D>G
        improvements are
                             	      <=        <=                                      <;;G
        being made,                      @         @                                      <;;G
        challenges           4           @         @                                      <;;G
                                             <                                               <  
        continue to exist.
                             	          <         <                                    <;;G
        While ISPs and
                             	            >         >                                    <;;G
        CDPs were in the     	              <         <                                    <;;G
        files,               		                                                  
                                                =         =                                     <;;G
                             		
        documentation
                                       <         <                                    <;;G
        that person-                        <         <                                    <;;G
        centered planning    !&            78        74            1           4          84;

        had taken place was less clear. The use of person-centered planning approaches was
        able to be determined in less than half or 8 (47%) of the 17 plans reviewed. Evidence of
        person-centered planning was not found in the remaining 9 plans (53%). By provider
        agency, person centered approaches were apparent in 6 of 9 (67%) files reviewed at ESRI
        and in two of three (67%) of files reviewed at Perspectives. Indications that person-
        centered planning had taken place was not reflected in the plans of three individuals



                                                                                                         @
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 6 of 27 PageID #: 3200
  

        served by Fogarty, nor in the plans of the single individuals reviewed at Work
        Opportunities Unlimited and Looking Upwards. It is important to note that our
        conclusions are based on reviews to determine the extent to which person-centered
        planning is described and referenced in individuals’ ISPs and CDPs.


        ISPs and CDPs included personal goals and as well as goals for employment and
        integrated day services. And, in the majority of cases the services being received were in
        alignment with the goals identified in the person’s ISP and CDP (12 of 17 records, 71%).
        The CDPs and ISPs for many individuals referenced their service and support interests
        and preferences. Unfortunately, personal preferences and interests were not typically
        evident or reflected in the services and supports that are being received. Conversations
        held between the Monitor or independent consultant and individuals receiving support
        revealed variations between the plans reviewed and the services being provided.


        In addition, the records typically did not include clear descriptions of the findings of
        assessments that had been performed, the services needed to address those findings, the
        services that were being provided, and the outcomes being achieved as a result of those
        services. The attached review summary, prepared by the independent consultant Dr.
        William Ashe, identifies findings and makes recommendations regarding strategies for
        advancing improvements noted in ISP and CDP person-centeredness and outcomes (see
        attached).


      Assessment: Requirement Not Met, Progress Made. The need to improve the quality of
      person-centered career development planning for members of the ISA target populations
      receiving adult services was noted in the Monitor’s Second and Third reviews of State
      Activities in Response to the Order of Compliance with Outstanding Interim Settlement
      Agreement Requirements Filed on June 23, 2017 issued respectively on 11/29/2017 and
      4/9/2018. Improvements have been noted but continued efforts need to be made by the
      State to ensure the quality of career development planning.


      Actions to be Taken: DDD must address the recommendations included in the
      independent consultant’s report to:



                                                                                                  A
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 7 of 27 PageID #: 3201
  

         a. Continue provider and stakeholder training utilizing the Rhode Island Person-
             centered Thinking Guide
         b. Consider publishing several ISP/CDPs that meet the State’s standards for person-
             centeredness as examples for providers to review.
         c. Establish person-centered planning standards against which to measure the quality
             of ISPs and CDPs. Consider and discuss with the Court Monitor requiring that the
             Person-Centered Process Structural Components from the Rhode Island Person-
             centered Thinking Guide (page 5-8) be used as the standard.
         d. Require individual’s personal preferences to be clearly identified in the person-
             centered planning process and be reflected in the goals and objectives that are
             developed and the services provided.
         e. Review training curricula to ensure training on integrated community day services
             addresses the need to avoid the overuse of community locations by groups of
             individuals from more than one agency at the same time.
         f. Ensure through the ISP and CDP process that the communication needs of each
             individual are adequately addressed.


  2. Transition Planning for Youth. Ref: ISA §VIII(4)(a)-(e); (5)&(6).


      a. PPSD - Birch. PPSD has continued to make progress on assuring that all Birch enrollees
         begin a transition planning process at age 14 years and continues as until they exit
         secondary school as required by ISA §VIII(4)(a)-(e). Data reported by PPSD suggest that
         that PPSD is meeting the requirements of §VII(4), (5), (6), &(7):
          i. All Birch students (65 of 65) were assigned to an employment team by age 14 years.
         ii. All Birch students (65 of 65) received, no later than during the first year of entry to
              Birch, and with the assistance of the employment planning team, the formulation of
              employment-related recommendations of the IEP to discover and record students’
              personal interests and goals for postsecondary employment and/or postsecondary
              education.
        iii. All Birch students received a comprehensive introduction to or enrollment in State
              services and the formulation of employment related recommendations in the IEP
              and ISP, where applicable, by age 16 years (44 of 65 individuals).



                                                                                                       B
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 8 of 27 PageID #: 3202
  

            iv. All Birch students, (39 of 65) as appropriate, met with their employment planning
                  team not later than the year in which a student turned 18 years of age to: facilitate
                  possible post-secondary employment placements, be introduced to Supported
                  Employment Services in an integrated community-based employment setting, and
                  have the opportunity to be placed in such a setting prior to the end of his or her
                  participation at Birch.
            v. All Birch Youth in transition (21 of 65) are receiving benefits planning information,
                  according to the standards set forth in Section IV(8). Benefits planning services have
                  been requested from ORS for members of the 2018 and 2019 exit populations.
            vi. A person-centered career development plan has been developed and is in place for
                  each Birch Transition Target Population member.
           vii. Trial Work Experiences. PPSD reports that 16 of 36 individuals (44%) have
                  completed their first trial work experience, 7 of 36 individuals (19.4%) have
                  completed their second trial work experience.


      Assessment: Requirements Met.


  3. Other compliance related issues – None at this time




                                                   3
                         "!* &&&'%!&46 "!*%%
$%
                                                 	' 2017
                                    $&
                                !"'&!                ; 
       &&&'%           $ !& !&                $(%(
      "%!$.'"%!$."#)   <;     A      16    >@G 
$$#8)#)$#0	#)').
      "%!$."#)'+(        D      ?      13    =CG 0
$+!$%"#)0	#)').
      )'                    >      ;      3      BG 	#)').
      $) #"%!$."#)<            >      ;      3     BG     	#)').
      !$(((                       >      @      7     <BG    
      $))+0$(%$#(            >      ;      3     BG     $'(%$#()$$#))(
                           $)!        ><     <@     46          
      <
          	#+*!(,)"!$#)$#(0'&*()#+'#0'+##)').('+(




                                                                                                                           C
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 9 of 27 PageID #: 3203
  

  B. Interim Settlement Agreement Provisions Applicable to Only the State of Rhode Island


  4. Employment Placements: Ref: ISA §IV; Court Order §I(3).
      DDD and ORS continue to work with supported employment providers to place the 46 ISA
      target population members identified in the Court Order filed on June 23, 2017. The State’s
      original plan called for the placement of 15 individuals by April 30, 2018, another 16 persons
      by July 31, 2018, and the remaining 15 persons after August 1, 2018. Table 3 provides a
      description of the status of the 46 individuals. As of June 30, 2018, a total of 16 target
      population members are receiving supported employment placements, an increase of two
      individuals over the previous quarter ending March 31, 2018. Employment services are
      being provided to another 13 individuals who are additionally receiving integrated day,
      pre-employment and job development services bring the total to 29 persons who are
      employed or are receiving supported employment services. Nineteen (19) of these 29
      individuals are participating in the Person-centered Supported Employment Program
      (PCSEP) 2.0 with the goal of expanding the hours worked or locating a new job. ORS has
      open cases for 14 ISA members interested in receiving employment services.


      An analysis of the remaining ISA target population members performed by the State reveals
      that of the 17 individuals who are not employed or receiving employment services, three (3)
      are retired and are receiving integrated day services, three (3) are receiving integrated day
      services and are not seeking employment, 8 individuals have withdrawn from services and
      their cases are closed, and three (3) persons are not active or have not responded to efforts to
      contact them.


      Assessment: Requirement Not Met, Progress is being Made. The State is requested to
      continue to prioritize efforts to place the remaining 13 ISA Target Population members
      receiving employment services and report on progress through the State’s Quarterly Report.


  5. Day Services. Ref. ISA §VI.


      Reviews of integrated day services conducted by the Monitor and the independent
      consultant revealed only modest improvements in the quality of integrated day services



                                                                                                     D
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 10 of 27 PageID #: 3204
  

      over the findings reported in November 2017. While career development plans and the
      alignment of plans and services have improved, non-work integrated day services at
      ESRI/CWS and other providers
                                                                      '$1
      serving this population consist of
                                                         &$&*$($&$%&%
      a relatively narrow range of          
                                            $%! , &$ $&
      options in which people               
      participate on a daily basis.             • !)#(#.)#+*!)'$*
                                                    %'($#4#)'%'$((1
      Target population members                     
      typically choose activities from          • 	#+*!/0!-!0%*'%$(*!#%'$*)+5
                                                    (#)$))#(#('($)%'($#
      lists or menus that have been                 '+#(*%%$')1
      developed by groups of                
                                                • !))"##*!$#%')%)$###
      participants or by staff. Activity            ''.$'$*%##$#4'$*%0()'*)*'#
      options may vary by the day,                  *#()'*)*')+)(1
                                                
      week or month. Although some           &$&+!%&$ #'""!$&' &* %%
                                                    
      individuals select and participate
                                                • !!$,#+*!(,)(!)()$#)'),)
      in activities on their own with               #+*!(,)$*)(!)()$)*!!()-)#)
                                                    ('#%')!$')#+*!1
      little assistance from staff, most
                                                    
      access community-based events             • '#+*!(,)	)("$%%$')*#)((
                                                    #$#4(!#+*!()$###$#4,$' 
      and resources in small groups of              )+)())"(#'&*#($)%'($#2(
      two to three or four individuals.               

      Those who do receive one-on-one assistance typically do so within the context of the larger
      group. As noted in the November 2017 report mentioned above, the activities that
      individuals engage in are typically non-participatory in nature and involve attending a
      community event, visiting a local library, going to a restaurant for coffee, or walking
      through stores in the mall. This pattern was noted in our most recent review conducted on
      October 2-3, 2018 where we found that the same locations are being used by several
      individuals at the same time and, in some cases, by more than a single provider agency
      simultaneously.


      Assessment: Requirement Not Met. The State is requested to continue to provide technical
      assistance and direction to providers to improve the quality of day services being provided.




  
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 11 of 27 PageID #: 3205
  

        Recommended Actions. DDD must develop a specific review tool or rubric, or include
        within an existing tool, the capacity to measure the quality of the integrated day services
        received by ISA (and Consent Decree) target population members. The tool should be
        designed to evaluate and document the extent to which the integrated day services being
        provided reflect the goals and preferences of the individual, and address the Integrated Day
        Services Characteristics outlined in Figure 1 and address the recommendations outlined in
        the attached independent’s report. The tool or description of expanded capacity is to be
        submitted to the Monitor for review along with the quarterly report on January 31, 2019.


  6. Other compliance related issues – none at this time


  C. Consent Decree Provisions Applicable to the State of Rhode Island


  7. Employment Placements. Ref: Consent Decree §IV Youth Exit Target Population
        The State is required to have provided a support employment placement to all individuals
        in the Youth Exit Population by July 1, 2016 (Consent Decree §IV[8][d]). The Consent Decree
        Placement Data Report for the Quarter ending June 30, 2018 lists a total of 565 individuals in
        the Youth Exit Target Population Current Census.1 Adjusting this number to reflect
        individuals who are deceased, who have voluntarily left services, are not attending, haven’t
        applied or have been determined to be ineligible leaves 426 individuals as the “target
        population for employment.”


        As shown in Report 2 of the aforementioned Consent Decree Placement Data Report,2 a total
        of 235 individuals received supported employment by June 30, 2018, approximately 55% of
        the placement benchmark. In response to the Court Monitor’s request,3 DDD and ORS
        collaborated on the creation of a plan to ensure the placement of the remaining Youth Exit
        Population members within a reasonable timeframe. DDD and ORS developed and
        implemented the DDD and ORS Plan for Supported Employment Placements of Youth Exit



  
  <
    $#(#)'%$')()$')*')'##
*#>;0=;<C0%$')<1
  =
    	10(%$')=$#(#)'')$%*!)$#$'"%!$."#)1
  >
    

 ! " 
     "((*
*!.=B0=;<B1


                                                                                                                   <<
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 12 of 27 PageID #: 3206
  

      Population Members Identified Under the Consent Decree on August 31, 2017. The Placement
      Plan set a benchmark of placing 50% of the target population by June 30, 2018. The State
      slightly exceeded the benchmark by placing 53% of the target population by this date.
      The State continues to work to place the remaining Youth Exit Target Population members.
      The Division has developed an internal process for reaching out to all members of the Youth
      Exit population who have not had an employment placement, directly engaging providers
      serving these individuals as well as reaching out to their families and to individuals in self-
      directed services to ensure they have been offered options for employment services.


      DDD provided updated
                                                                       4
      information on the                         !'&)&$&!"'&! "!* &&&'%
                                                                    &!$2017
      placement status of the          )+$*)-)#(*(                           ?<B
      Youth Exit Population on         	                                >
                                       	                         C
      September 29, 2018 reporting
                                              >A
      an active census of 417          	
            @
                                       

         ?@
      individuals and an
                                       "%!$."#)#(*(                                  >>?
      employment census of 334         

                      =@B6BBG7
                                       	                                   BB6=>G7
      target population members
      (See Table 4). Of the 334 individuals, 257 (77%) have received a supported employment
      placement. The remaining 77 individuals are receiving job development (23%). DDD is
      keeping the Monitor informed of its progress on expanding the numbers of Youth Exit
      Target Population members receiving supported employment placements and related
      services through regular quarterly reports and ongoing meetings and discussions.


      Assessment: Requirement Not Met. The State is requested to continue to report on the
      placement outcomes of the Youth Exit Target Population through regular quarterly reports
      on ongoing meetings and discussions.


  8. Integrated Day Services. Ref: Consent Decree §VI.


      The nature of the integrated day services being provided to Consent Decree target
      population members is consistent with the descriptions of the day services and supports



                                                                                                        <=
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 13 of 27 PageID #: 3207
  

      being furnished to ISA target population members by the ten organizations identified in
      Table 1 above. On August 7-9, 2018 the Court Monitor and independent consultant met with
      state agency department heads and the directors and key staff of 16 provider agencies to
      discuss and learn about the organization and delivery of integrated day services and the
      steps that each organization is taking to transform its service delivery systems to meet the
      requirements outlined in the Consent Decree and the CD and ISA.


      The majority of the agencies visited (69%) reported that they were implementing changes to
      meet State and/or Consent Decree requirements, but only 4 of the 16 organizations (25%)
      indicated that they had developed a plan with specific goals to guide their change process.
      The remaining 12 agencies did not have plans. One provider organization reported that it
      had a plan under development. Another agency reported that it had a plan but no steps
      were being taken toward implementation. A couple of agency directors said that they had
      not prepared a plan per se but had identified and were moving forward on making changes
      in key areas such as closing one or more day program facilities, improving staff training,
      decreasing group size, etc. About half of the agencies reported that they had closed their
      facility-based programs.


      During this review, several provider agencies described steps they are taking to improve
      their ability to support integrated day services. More than half (56%) are supporting or
      setting up small community settings referred to as “hubs” that are designed to give
      individuals receiving community supports a place to go during the day between activities
      or events to rest, have lunch, attend to medical or health needs or take care of personal
      duties.


      Regarding individual choice of day service activities, the majority of organizations (11 of 16
      - 69%) reported that they offered both individually selected and menu-driven options for
      people receiving support. Three agencies (19%) reported that all services were individually
      selected and two agencies (13%) reported all services were chosen from pre-set menus.
      Agency directors and staff acknowledged the improvements that state has made in direct
      support staff wages but significant numbers indicated that they continue to run deficits in
      key areas and that funding allocations for individual services are insufficient to cover the



                                                                                                    <>
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 14 of 27 PageID #: 3208
  

      costs of the services that must be provided. Respondents also identified major barriers to
      service delivery related to transportation (94%), funding allocation amounts and billing
      procedures (88%) and staffing turnover and retention (69%). On the positive side, provider
      agency directors acknowledged the support and technical assistance that the State is
      providing regarding integrated day services through the Conversion Institute at the
      Sherlock Center and the training on person-centered thinking and practices.


      Consistent with the descriptions of the status of integrated day services offered to ISA
      Target Population members, reviews conducted by the Monitor and the independent
      consultant revealed only modest improvements in the quality of integrated day supports
      being furnished to members of the Consent Decree target populations over the past year.
      Service providers are aware that changes in their organization and delivery of integrated
      day services need to be made. Some are moving quickly to design and experiment with new
      models to improve their ability to deliver and support integrated day services consistent
      with the integrated day service characteristics identified in §VI(B)(1)-(6) (see above).


      Assessment: Requirements Not Met; Progress is being made. Progress is being made in the
      design, development and delivery of integrated day services furnished to Consent Decree
      target population members. The State has issued clear and appropriate Guidelines for
      Integrated Day Services and is building its capacity to review, evaluate and improve the
      quality of services and supports being offered by provider organizations. The expansion of
      high quality person-centered individual support plans and career development plans,
      consistent with the Rhode Island Person-centered Thinking Guide, will form the foundation
      for the development and implementation of individualized integrated day service
      alternatives consistent with the requirements of the Consent Decree. The Rhode Island
      Senate has established the Project Sustainability Commission to review and make
      recommendations regarding the system of funding for individuals with developmental
      disabilities in Rhode Island.


      Recommended Actions: See recommended actions for improving the assessment of
      integrated day services for ISA target population members included in Section 5 above.




                                                                                                  <?
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 15 of 27 PageID #: 3209
  

  9. Career Development Planning. Ref Consent Decree §VII.


      The State continues to improve the number of career development plans across each target
      population as well as the alignment of ISP and CDPs with the services and supports
      provided through increased training and technical assistance. The Consent Decree Data
      Report for the quarter ending June 30, 2018 indicates that the State has essentially met the
      required benchmarks for each of the Consent Decree’s four target populations (Summarized
      Table 5 below).


      DDD and ORS have made significant progress in their efforts to ensure that that every
      Consent Decree target population member receives a career development plan. Now that
      individuals have CDPs, continued and focused emphasis must be placed on improving the
      quality and person-centeredness of those plans, and on ensuring that individuals’ goals and
      preferences are clearly identified and reflected in the services and supports he or she
      receives. As noted in Section II(A)(1)(b) above, reviews of ISPs and CDPs revealed little
      evidence of person-centered planning and typically did not include individual profiles as
      described in the RI Person-centered Thinking Guide. Also absent were clear descriptions of
      the findings of assessments that had been performed, the services needed to address those
      findings, the services actually being provided and the outcomes being achieved as a result
      of those services.
                                                                       5
                                               $$(!" &  &&'%!$&'$&$  
      The need for in-depth training and                            	' 30+2017
      technical assistance has been noted     !"'&!            !& %  $        ;
                                              $*)#'#()$#H    C>?           C>C        DD1@
      by DDD and ORS. The State has           $*)-)              ?=A           ?=A        <;;
                                              !)'$' ($%      AD>           AD>        <;;
      expanded the training and technical
                                              .'+(           <0@?<         <0@?<       <;;
      assistance being offered and is         $)!                  >0?D?         >0?DC       DD1D
                                              H?$*)#'#()$#)*'#<?.
*#>;)#,!!#!*#)#-)
      working with provider                   &*')'!.'%$')

      organizations to improve the quality of person-centered individual support plans and career
      development plans as well as related planning activities. The Rhode Island Person-Centered
      Thinking Guide was developed and more than 250 copies were distributed to provider
      agencies and families. A curriculum for Person-centered Thinking Facilitator Training was
      developed. Five sections of facilitator training were completed with 110 participants across



                                                                                                                           <@
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 16 of 27 PageID #: 3210
  

      34 provider organizations, advocacy groups, families and others. The Sherlock Center is
      initiating a pilot project to increase person-centered thinking understanding and capacity
      statewide. Approximately 25 agencies have committed to pilot the model outlined in the
      Person-Centered Thinking Guide and Facilitator Training with a small number of people.
      The Center anticipates that the pilot will be able to reach 150 to 200 individuals. A
      measurement rubric has been developed to assess progress and provide guidance for future
      development and implementation. In addition, customized technical assistance is being
      provided to provider agencies focusing on individual agency transformation, the
      development of strategic plans and supporting change system-wide. Finally, a “Person-
      Centered Thinking Leadership” community of practice was established in March and is
      meeting monthly, proving assistance to provider agency staff interested in making change.
      Innovation is encouraged. Participating providers: Avatar, Blackstone, ESRI/CWS, Fogarty,
      JRI, Living Innovation, Looking Upwards, Maher, Olean, Opportunities Unlimited,
      Perspectives, ReFocus, West Bay.


      Assessment: DDD and ORS have met the requirement that each individual receive a
      career development plan (§IV[5]). The State is providing ongoing training and technical
      assistance to providers to increase the skills and expertise of staff in person-centered
      thinking, planning and service design. Continued attention needs to focus on improving the
      quality of person-centered career development planning.


      Recommended Actions: Additional actions must be taken by the State to ensure, consistent
      with the requirements set forth in Consent Decree §VII(5) (a)-(c), that each plan: (a) sets
      forth the person’s skills, interests, strengths and abilities; (b) is integrated into the person’s
      IPE, ISP, IEP, and ILP and summary of performance where applicable; and (c) identifies the
      nature and scope of services needed to remove obstacles to participating in integrated
      employment and integrated day services meeting the definitions and standards set forth in
      Sections V – VI.




  10. Other Compliance Related Issues – none at this time.




                                                                                                      <A
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 17 of 27 PageID #: 3211
  

  Respectfully Submitted,




  Charles Moseley Ed.D.
  Court Monitor
  October 29, 2018




                                                                            <B
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 18 of 27 PageID #: 3212
  

                                      APPENDIX


                             William H. Ashe, Ed.D
                            Independent Consultant
                               CB;$*)''$
                               ''0'"$#)0;@A?<
                                          
                                          
       Privileged and Confidential Report for Use and Distribution by the
                       Recipient at his Exclusive Election



  October 23, 2018

  Dr. Charles Moseley
  Court Monitor U.S. District Court
  Rhode Island Consent Decree and Interim Settlement Agreement
  PO Box 544
  Charlotte VT 05445


  Dear Dr. Moseley;

  On October 2nd and 3rd, 2018 a team of individuals that included you and me,
  along with representatives from the Department of Justice visited Rhode Island
  for the purpose of reviewing the status of a small sample of service recipients
  drawn from the Birch and TTP target populations. The focus of this review was
  to better understand the following:
                                            
      1. The quality of person-centered planning that has taken place in the ISP
          (Individual Service Plan) and the CDP (Career Development Plan). This
          review was intended to be guided and informed by the Rhode Island
          Person-Centered Thinking Guide), specifically the sections describing the
          components of a complete person-centered plan (page 4) and the Quality
          Indicators (pp. 5-8).

      2. The quality and comprehensiveness of the ISP and the CDP, as well as
          the alignment of the goals, objectives, preferences, and service needs
          outlined in the two documents.

      3. The alignment of the services being provided and received with the goals,
          objectives and preferences that are indicated in the ISP and the CDP.



                                                                                  <C
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 19 of 27 PageID #: 3213
  

  In preparing this brief report I had access to information from this review on 17
  people, 8 of whom are members of the Birch population, and 9 who are
  members of the TTP population. As a guide for these reviews we all used an
  Individual Review Form which you had prepared specifically for this visit. I am
  attaching a copy of this document to this report for easy reference. In
  developing this report I used the completed review forms, along with a review of
  selected ISPs and CDP’s. I also relied upon my personal visits with, and
  observations of, 8 individuals who I was able to spend time with during this
  visit.

  Data Summary
  The data that were collected during this review were organized into a table that
  reflected the observations made about the quality and content of the ISP’s and
  CDP’s. The data are summarized across these17 categories and are
  summarized in Table 1.

        Data Categories

           •   Initials of the Recipient
           •   Initials of the Reviewer (CM- Charles Moseley; WA-William Ashe)
           •   Provider Name
           •   Employment Status
           •   Current Weekly Hours Worked
           •   Hours in Community Inclusive Day Supports per Week
           •   Hours per Week in Segregated Settings
           •   Status of How Integrated Activities are Organized
           •   Career Development Plan Up to Date
           •   Career Development Plan Include Employment Goals
           •   Overall Plan Includes Both Employment and Community
                Integration Goals
           •   Do the Goals Appear Consistent with What is Actually Happening
           •   Did the Participate Receive Benefits Plan Information
           •   Is There a Written Benefits Plan on Record
           •   Were the Plans Developed as Part of a Person-centered Process
           •   Did the Participant Receive a Vocational Assessment
           •   Did the Participant Receive a Trial Work Experience




                                                                                <D
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 20 of 27 PageID #: 3214
  

  Table 1: October 2-3 Survey Results
                  	                                                                             
                           		          
                               
            
                


      "*

            .                   !" #%"        &!               3                    .2                  -        	

            /                   !" #%"        &!               0                    0-                  -        	

            0                      &$             &!               /                   
                 -           	
            1                   !" #%"        &!             
                  
                 -           	
            2                    !#'           &!              ./                     1                 ./           	
            3                    !#'           &!               1                    /1                  -           	
            4                    !#'                                -                     5                  -           	/-.4
            5                      	            &!              .5                    .-                  -            	

         6                         	                                 -                   
                 -        	

        .-                         	                                 -                   
                 -        	

        ..                         	            &!               5                    ./                  -        	

        ./                         	                                 -                   
                 -        	

        .0                         	            &!               5                    0-                  -        	

        .1                         	            &!               6                   
                 -        	

        .2                         	                                 -                   
                 -        	

        .3                         	            &!             
                  
                 -        	

        .4                     			(                              -                   
                 -       )


  Table 1:                  October 2-3 Survey Results (con’t.)
                #$                             (	                  !       !                      
                 !          "!       (
         '      (!!"       )     &(   #!     &(       %&(

      '

        +         
        !                                                                                                        
        ,         
        !                          &                                                                          
        -         
            "                                                                                    &                    
        .         
        ! &                                                                                       
        /         
          #                                      &
$&                                                         
        0         
          #    &                &
                                                                        
        1         
          #    &                                                                     &                    
        2         
                                      &
$&                                                                 

        3                                               &
$                                                                         
       +*                                                                                                                                 
       ++                                                                                                       &                     
       +,                                                                                                                                 
       +-                         &                                                                     &                     
       +.                                                                                                                                 
       +/                                                                                                                                 
       +0                                                                                                                                 
       +1                 	% &                       &	%                               &                             
  
  As can be seen in Table 1, not all of the information we were seeking was
  contained in the documents we reviewed. However, the absence of information
  does not necessarily mean that the Provider does not have this information. It
  means that this particular information was not contained in the documents
  that reviewers had available to them at the time of our review.

  As can been seen in Table 1, of the 17 people that were reviewed 11 people
  (65%) were working at the time of the review while 6 (35%) were not working. Of
  the 11 people who were employed, it was possible to determine the number of


                                                                                                                                                           =;
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 21 of 27 PageID #: 3215
  

  weekly hours of employment for 9 of them. For these 9 individuals, the average
  weekly hours of employment was 7.8 with a range from 2 hours per week to 18
  hours per week).

  While we understood that everyone in the sample engaged in Community
  Integrated Day Services, we could only determine the number of weekly hours
  for 8 (47%) of these individuals. Again, this does not mean the provider did not
  have this information just that it was not included in the information we had
  during our review. For the 8 individuals we had information on, the average
  weekly hours was 13.5 with these hours ranging from a low of 4 hours per
  week to a high of 30 hours per week. Only one individual was found to be
  spending day services hours (12 per week) in a segregated setting (Person 5).

  The majority of the individuals (N=10/59%) were participating in community
  integrated activities through a repeating weekly schedule. There was evidence
  that the selection of the particular activities in most instances resulted from a
  person-centered process that enabled individuals to choose what they wanted
  to from a menu of options. In 4 instances (24%) it was not possible to
  determine how the activities were chosen. In one (6%) instance (Person 8) there
  was information only available for the employment portion of his weekly
  schedule. In another instance all the information reviewed was from 2017 so it
  was not possible to determine the current status from these documents. In one
  additional instance the record indicated that the recipient (number 17) was
  receiving employment services while we found her attending an Adult Day
  Center. In this case what this person seemed to be doing did not correspond to
  what was being suggested in her record.

  A Career Development Plan was found in all records except for participant SP.
  In 5 other instances (29%) Career Development Plans were present but they
  were out of date. In the other 11 records (65%) there were Career Development
  Plans that were complete and up to date. There were employment goals in the
  Career Development Plans for 15 (88%) of the 17 files reviewed. Overall when
  looking at the ISP’s and the CDP’s together employment goals were found for
  16 (94%) with only one person (person 9) not having an employment goal.
  There were 2 instances (12%) where Community Integrated Day Service goals
  were lacking.

  Regarding Benefits information and planning, 9 recipients (53%) had received
  benefits information while 8 (47%) had not. Written benefits plans were
  identified for 7 of the recipients (41%) with the remaining 10 recipients (59%)
  not having written benefits plans in their records.

  There were fairly wide differences in the way individual plans were developed.
  The goal is for everyone to have plans that are clearly developed through a
  person-centered planning process. The guidelines for these plans are identified
  in the Rhode Island Person-centered Thinking Guide which was created by the

                                                                                   =<
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 22 of 27 PageID #: 3216
  

  Sherlock Center in February of 2018. As this guide is fairly new it is very
  reasonable to assume that plans being developed in the future will more clearly
  evidence a person-centered approach. This being said, during this present
  review we found no real evidence in 9 of the 17 plans (53%) that person-
  centered approaches were actually being used. Person-centered approaches
  were clearly evident in 8 (47%) of the plans reviewed overall. By provider
  agency, person centered approaches were evident in 6 of 9 (67%) files reviewed
  at ESRI and in 2 of 3 (67%) of files reviewed at Perspectives. Person-centered
  planning was not evident in the three files reviewed at Fogarty, or in the single
  files reviewed at Work Opportunities Unlimited and Looking Upwards. It is
  important to note that these conclusions are based on reviews to determine the
  extent to which person-centered planning is evident in individuals’ ISPs and
  CDPs.

  With respect to vocational assessment and planning only a single individual
  (person 9) had not had a vocational assessment, however this individual did
  have a trial work experience identified in his record. Only one instance was
  noted of a recipient (person 8) not having a trial work experience. In one other
  instance (person 4) the presence or absence of a trial work experience could not
  be determined.

  Overall Impressions

      1. What is the quality of the person-centered planning that was taking place
          in the development of the Individual Service Plan and the Career
          Development Plans of the recipients reviewed during this visit?

  As mentioned above, we were unable to find clear evidence of person-centered
  planning in 53% (N=9) of the plans we reviewed. For the remaining 47% (N=8)
  with person-centered plans there were wide variations in the details that these
  plans provided. This observation was true when looking at plans between
  agencies and within the same agency. Nevertheless, the movement in the
  direction of using person-centered planning is a significant step forward from
  what has been seen in previous visits. The newly created Rhode Island Person-
  centered Thinking Guide has identified the desired components (page 4) of a
  person-centered plan as follows:
  
            • Indicators that the person is prepared to actively participate in
               planning;
            • Knowledge of community opportunities and experiences that would
               expand the person’s life experiences and match strengths,
               interests, preferences, and needs;
            • A personal profile;




                                                                                ==
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 23 of 27 PageID #: 3217
  


           • Plan details for each area included in the plan (current
              experiences, statement of goal or life domain expectations, action
              steps, and implementation details);
           • Measurement strategies;
           • Description of strategies and supports to keep the person safe (if
              needed);
           • Schedule for review.

  None of the person-centered plans we reviewed contained all of these elements.
  For example, no plan included a personal profile so it was not really possible to
  understand who the participant really was. When our review of the record was
  paired with the opportunity to actually meet the participant, this overall
  understanding became a little easier. The written plans should be far more
  robust in terms the type and degree of detail provided in the plans. As an
  example, in several of the plans a PATH document was included in the record.
  Where this was the case, there was rich information about the person often
  displayed through the pictorial representation of these discussions. However, it
  was not possible to understand how the recipients’ programs were designed or
  modified to capture the essence of these discussions through any new program
  directions. It seemed as though the individual’s program after the MAPS
  planning process often remained unchanged as a result of this planning.
  Despite these observations, it is fair to say that the implementation of person-
  centered planning remains a work in progress where there has been significant
  but uneven advances in the development of person-centered planning
  practices. There remains a significant amount of work yet to be done.

      2. What is the quality and comprehensiveness of the ISPs and the CDPs?

  As mentioned in number 1 above, there is very inconsistent quality in these
  plan documents although overall, they seem to be moving in the right direction.
  The same can be said about the comprehensiveness of these plans. Often
  questions posed by the ISP process are being answered with one or two
  sentences. Such limited responses to important program areas provides little
  depth to develop an appropriately responsive plan.
  In some instances, the answers to questions did not appear to be coming from
  the perspective of the individual. For example, some actual responses to the
  ISP question of what I need to work on were:

           • (name) needs to work on broadening his choices for activities
              within the community.
           • (name) needs to work on money management skills. (name) also
              needs to work on communication skills by learning to express his
              wants and needs verbally as opposed to opening his wallet and
              showing community advocate that he has money as a means to
              communicate that he wants to go to the store.


                                                                                  =>
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 24 of 27 PageID #: 3218
  


            • (name) needs to continue to work on moving his body and
               strengthening his arms, hands and legs through controlled
               exercises.
            • (name) would like to work on making medical and dental
               appointments. (name) also wants to work on training for a cook’s
               position at his current place of employment.

  As can be seen these responses are quite variable in the degree to which they
  reflect the opinions of the service recipient. This question is one of the
  questions under the major ISP/CDP heading of “WHAT IS IMPORTANT TO ME”.
  This is a very person-centered question which is asking for an answer that
  reflects what the person views as important. In the first three bullets above,
  the responses to this question feel like they came from the perspective of staff
  and not the individual. The fourth bullet seems to show a response that clearly
  comes from the person and not the staff. It is brief but much more in line with
  a person-centered process. Even though the response in the fourth bullet is
  person-centered, there is no goal in this plan that directly addresses either of
  these stated desires making the overall plan less person-centered than it could
  be.

  Another observation about comprehensiveness can be seen in the scope of
  these plans. As an example, there are a number of individuals in this sample
  who have significant communication issues. There does not appear to be any
  focused response on how such significant needs will be addressed. There are
  also a few individuals in the sample where it is unclear the extent to which
  English is the primary language. There are statements to this effect, however,
  nothing in the records reviewed explained how these judgements were made.
  Overall the identification of barriers seems to be a weakness across many of
  the plans that were reviewed.

      3. Are the services actually aligned with the goals, objectives, and
          preferences identified in the ISP and CDP?
  
  As with one and two above, there is wide variation between the plans reviewed
  and what is actually occurring. There are certainly instances where plan goals
  are in alignment, at least partially. In referring back to Table 1 we saw four
  instances (24%) where we felt alignment was absent in the plans we reviewed
  (for Community Integrated Day Services). Frequently however, there were clear
  instances of personal preference identified in the planning process that did not
  appear to be reflected in the services that were actually happening. Just one
  example of this is a gentleman who clearly indicated he wanted to learn how to
  read and how to use a computer. There are five goals identified in his plan with
  none of these responding to this individual’s stated desires.




                                                                                 =?
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 25 of 27 PageID #: 3219
  

  It is very important for provider agencies to improve their ability to adjust the
  way programs and services are designed and delivered to respond to the stated
  preferences of participants. Without this follow through the person-centered
  planning process will fall short of its goals. It is very easy for someone other
  than the individual to inject his or her own priorities in instances where
  personal preferences are really being called for. Good strategies need to be in
  place to minimize the extent to which the priorities of someone other than the
  individual are substituted for personal preferences. Personal preferences need
  to be validated through the person-centered planning process and incorporated
  into the implementation of the individual’s overall plan.

  Recommendations

  Provider agencies should be reinforced for the degree of change that they have
  made towards moving the system closer to an individualized and person-
  centered model. Certainly, the changes that are evident at Easter Seals of
  Rhode Island (ESRI) are very substantial. There is little resemblance of this
  organization today then was the case just a year ago. However, there are still
  very substantial steps that need to be taken in order to get this organization to
  an acceptable level of “person-centeredness”. Based on the review we have just
  completed this need goes beyond ESRI and extends in some respect to all of the
  plans we reviewed. With this in mind the following recommendations are made:

        a. Continue training efforts that follow the Rhode Island Person-centered
            Thinking Guide as developed by the Sherlock Center. The list of
            contributors to this document encompass many stakeholders in the
            Rhode Island system. For this reason, stakeholder buy in to develop
            plans that meet the requirements articulated in this guide should be
            very attainable.

        b. Consider publishing for training purposes several ISPs that meet the
            person-centeredness standard suggested in this guideline. Service
            Coordinators/Case Managers should be expected to demonstrate their
            understanding of person-centeredness by having their ISP’s reviewed
            against these standards.

        c. Require that personal preferences identified in the person-centered
            planning process are reflected in the goals and objectives that are
            developed, and that these goals are addressed and integrated into the
            services and supports that an individual is receiving.

        d. Agencies should diversify the way that community integrated day
            services are being provided. Based on observations, the same
            locations are being used for several individuals at the same time.
            From our observations it did not seem like groupings were being
            organized based on existing friendship connections. Beyond this,

                                                                                =@
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 26 of 27 PageID #: 3220
  

           some of these locations are being used by more than a single agency
           simultaneously. Examples of this are the Bowlarama where several
           staff from other agencies were sitting together with their clipboards
           watching the people they brought to bowl at the same time that the
           person being visited was bowling. The YMCA was another example.
           There is nothing wrong with friends going places together. However, it
           felt a little like these community resources were themselves becoming
           a little bit like a day program.

        e. Among the people visited were some individuals who had complicated
            issues who would benefit considerably from more aggressive planning
            and intervention. Communication was perhaps the largest issue
            among this group. This included people where English may or may
            not be their primary language, as well as individual’s whose speech
            was very limited. Additionally, there are people who may benefit from
            alternative communication methods. Current staff are very familiar
            with these individuals and develop communication strategies that are
            not easily transferred to the community at large. Having the input of
            specialists (communication, behavioral, etc.) in these types of
            circumstances would likely enhance service delivery.

  Summary

  This visit to Rhode Island was for the purpose of reviewing the extent to which
  ISPs and CDPs were being developed in a person-centered fashion. To do this a
  small sample of records were chosen from individuals who are members of the
  Birch or TPP target populations. Visits with these individuals were scheduled to
  coincide with times when they were participating in community integrated day
  services. The goals and objectives identified in the plan documents were
  assessed to the extent possible with what the reviewer was able to glean from
  the observation and conversation with the individual during these site visits.
  The results of these reviews are displayed in Table 1 above, and are discussed
  in the body of this report.

  In general we saw a person-centered planning system that was in the process
  of being implemented. There was clear evidence that significant progress has
  already been made to move the services to a more individualized and integrated
  service model. While the foundations for person-centered planning have been
  laid, there remains a lot of work ahead to move this process to meet the
  standards that are identified in the Rhode Island Person-centered Thinking
  Guide. Some recommendations to move this process forward have also been
  included in this report.

  Based on the documents reviewed during this visit, coupled with direct
  observations that were made, there is a significant ongoing need for continued
  training on person-centered planning with an emphasis on how to take a plan

                                                                              =A
Case 1:14-cv-00175-JJM-PAS Document 85 Filed 10/30/18 Page 27 of 27 PageID #: 3221
  

  and put it into action. A good person-centered plan by itself does not produce
  good person-centered outcomes. How to individualize and implement these
  plans needs to be a focus for training.

  I very much appreciate the opportunity to be part of this review process in
  Rhode Island. The ability to meet and spend a little time with some of the
  individuals who were selected for this review was particularly rewarding. I also
  want to state that all of the staff I met with were very helpful. I was also very
  impressed with their level of commitment to the people that they are working
  with. If I can provide you with any additional information I would be happy to
  do so.


  Sincerely,




  William Ashe, Ed.D.
  Consultant
  870 South Barre Road
  Barre, Vermont 05641




                                                                                  =B
